 



Exhibit 10.26
EMPLOYEE SEVERANCE AGREEMENT
     THIS EMPLOYEE SEVERANCE AGREEMENT (“Agreement”) is made and entered into as
of this 8th day of August, 2005 (“Effective Date”), between Roadhouse Grill,
Inc., a Florida corporation (hereinafter referred to as the “Company”), and
David Foulke (hereinafter referred to as the “Employee”)
     The Employee is Vice President, Purchasing/MIS of the Company, and the
Company desires to provide the Employee with an incentive to remain at the
Company if concerns arise over a possible change in control.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the Company and the Employee agree as follows:

1.   Effect of Termination; Participation in Compensation Plan.

  A.   If the Employee is terminated without Cause (as defined in Section 2(B)
below), or voluntarily terminates his employment for Good Reason (as defined in
section 2(C) below), within twelve (12) months after a Change in Control (as
defined in section 2(A) below), then: (a) the Company shall be required to
continue paying to the Employee, for a period of twelve (12) months, his current
salary ($113,359 per annum), payable from the date of termination, when and as
the same would have been due and payable to such Employee but for such
termination, (b) all health benefits in which Employee was entitled to
participate at any time during the twelve (12) month period prior to the date of
termination shall continue to be provided to Employee until the earliest to
occur of twelve (12) months after the date of termination, the Employee’s death,
or the date on which the Employee becomes covered by a comparable health
benefits plan of a subsequent employer, (c) any unused vacation that has been
earned for all full and partial years of employment shall be paid to Employee,
and (d) all Company stock option grants, restricted stock grants or other equity
grants held by Employee at the date of termination will immediately vest and
such securities, to the extent they are options to purchase equity of the
Company, will remain exercisable for the lesser of the unexpired term of the
option without regard to the termination of Employee’s employment or two
(2) years from the date of termination of employment (collectively, the “Special
Termination Payments”).     B.   The Employee shall be designated as a
participant in the Company’s 2005 Special Incentive Compensation Plan.

2.   Definitions.

1



--------------------------------------------------------------------------------



 



  A.   Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:

  (1)   any “person” (as such term is defined in Sections 13(d)(3) and
Section 14(d)(3) of the Exchange Act), other than the Company, any
majority-owned subsidiary of the Company, any compensation plan of the Company,
or any majority-owned subsidiary of the Company, or Berjaya Group (Cayman)
Limited or any subsidiary thereof; becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than 30% of the combined voting
power of the Company; or     (2)   if, during the Term (as defined below) of
this Agreement, one or more directors are appointed or elected to the Company’s
Board of Directors (“Board”) and any of such new directors are not either:
(a) appointed to the Board by a vote that includes the affirmative vote
approving such director nominee of at least 75% of the directors who are serving
on the Board as of the date of this Agreement, or (b) elected to the Board by a
vote (or action by written consent) of the requisite percentage of shareholders
required to elect such nominees for election to the Board under circumstances
where the slate of nominees that is elected to the Board is affirmatively
proposed for election to the Board by the affirmative vote of at least 75% of
the directors who are serving on the Board at the date of this Agreement, or    
(3)   the shareholders of the Company approve (1) a reorganization, merger, or
consolidation with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger, or consolidation do
not immediately thereafter own more than 30% of the combined voting power
entitled to vote generally in the election of the directors of the reorganized,
merged or consolidated entity; (2) a liquidation or dissolution of the Company;
or (3) the sale of all or substantially all of the assets of the Company or of a
subsidiary of the Company that accounts for more than 66 2/3% of the
consolidated revenues of the Company, but not including a reorganization, merger
or consolidation of the Company. Notwithstanding the foregoing, the term “Change
in Control” shall not include any reorganization or liquidation that occurs
under the Bankruptcy Code.

  B.   Termination Without Cause. A termination without Cause shall be defined
as a termination of Employee’s employment with the Company in a situation which
is not deemed a termination for Cause. For purposes of this Agreement, Cause
shall be defined to mean (i) Employee’s conduct

2



--------------------------------------------------------------------------------



 



      that would constitute under federal or state law either a felony or a
misdemeanor involving moral turpitude, or a determination by the Board that
Employee has willfully violated Company policies or procedures involving
discrimination, harassment, alcohol or substance abuse, or work place violence
causing material injury to the Company, (ii) Employee’s actions or omissions
that constitute fraud, dishonesty or gross misconduct, (iii) Employee’s knowing
and intentional breach of any fiduciary duty that causes material injury to the
Company, or (iv) Employee’s inability to perform his material duties, after
reasonable notice and an opportunity to resolve the issues, due to alcohol or
other substance abuse. Notice of any termination for Cause shall be given to the
Employee in writing and shall set forth in detail all acts or omissions upon
which the Company is relying to terminate the Employee for Cause. No finding by
the Board will prevent the Employee from contesting such determination through
appropriate legal proceedings provided that the Employee’s sole remedy shall be
to sue for damages, not reinstatement, and damages shall be limited to those
that would be paid to the Employee if he had been terminated without Cause. In
the event the Company terminates the Employee for Cause, the Company shall only
be obligated to continue to pay in the ordinary and normal course of its
business to the Employee his accrued but unpaid salary through the termination
date, and the Company shall have no further obligations to Employee from and
after the date of termination.     C.   Good Reason For purposes of this
Agreement, “Good Reason” shall mean a termination by Employee of his employment
with the Company after a Change of Control, where the Employee’s termination is
based upon a material diminution in the Employee’s role with the Company
following the Change in Control or a move of the Company’s headquarters of more
than 25 miles from its current location in Pompano Beach, Florida.

3.   Confidentiality; Non-Competition. In the event that Employee’s employment
is terminated pursuant to Section 1 hereof and Employee timely receives payment
of the Special Termination Payments, Employee agrees that following the
termination of Employment:

  A.   Employee shall, for so long as such information remains non-public,
(i) hold in confidence and refrain from disclosing to any other party all
information, whether written or oral, tangible or intangible, of a private,
secret, proprietary or confidential nature, of or concerning the Company or any
of its subsidiaries or affiliates and their business and operations, and all
files, letters, memoranda, reports, records, computer disks or other computer
storage medium, data, models, or any photographic or other tangible materials
containing such information (“Confidential Information”), including, but not
limited to, any sales, promotional, or marketing plans, programs, techniques,
practices or strategies, any expansion plans (including existing and entry into
new geographic and/or

3



--------------------------------------------------------------------------------



 



      product markets), and any customer lists; (ii) take all precautions
necessary to ensure that the Confidential Information shall not be, or be
permitted to be, shown, copied, or disclosed to third parties, without the prior
written consent of the Company or any of its subsidiaries or affiliates; and
(iii) observe all security policies implemented by the Company or any of its
subsidiaries or affiliates with respect to the Confidential Information. In the
event that the Employee is ordered to disclose any Confidential Information,
whether in a legal or regulatory proceeding or otherwise, the Employee shall
provide the Company or any of its subsidiaries or affiliates with prompt notice
of such request or order so that the Company or any of its subsidiaries or
affiliates may seek to prevent disclosure. In addition to the foregoing, the
Employee shall not, at any time, libel, defame, ridicule, or otherwise disparage
the Company.     B.   Employee shall not, for a period of twelve (12) months
following the termination of employment, for any reason, (i) disparage the
Company or any of its subsidiaries or affiliates to any supplier or vendor of
the Company or any of its subsidiaries or affiliates; or (ii) request or advise
any supplier or vendor of the Company or any of its subsidiaries or affiliates
to withdraw, curtail or cancel any such vendor’s business with the Company or
any of its subsidiaries or affiliates; and     C.   Employee shall not, for a
period of twelve (12) months following the termination of employment, for any
reason, employ, or knowingly permit any company or business directly or
indirectly controlled by him, to employ, any person who was employed by the
Company or any of its subsidiaries or affiliates at or within the prior six
months, or in any manner seek to induce any such person to leave his or her
employment.

4.   Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
received at the address specified herein. In the case of Employee, notices shall
be delivered to him at the home address which he has most recently communicated
to the Company in writing. In the case of the Company, notices shall be
delivered to the Company’s corporate headquarters, and all notices shall be
directed to the attention of the Company’s Chief Executive Officer.   5.   No
Mitigation. Employee shall not be required to mitigate the amount of any payment
or benefit contemplated by this Agreement upon his termination of employment
(whether by seeking new employment or in any other manner), nor shall any such
payment or benefit be reduced by any earnings or benefits that Employee may
receive from any other source.   6.   Modification and Waiver. This Agreement
shall not be canceled, rescinded or revoked, nor may any provision of this
Agreement be modified, waived or discharged unless the cancellation, rescission,
revocation, modification, waiver or discharge is agreed to in writing and signed
by Employee and by the President or

4



--------------------------------------------------------------------------------



 



    Chairman of the Board of the Company. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.   7.   Entire
Agreement. This Agreement contains the entire understanding of the parties in
respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.   8.   Headings. The headings of paragraphs and sections
are for convenience of reference and are not part of this Agreement and shall
not affect the interpretation of any of its terms.   9.   Construction. This
Agreement shall be construed as a whole according to its fair meaning and not
strictly for or against any party. The parties acknowledge that each of them has
reviewed this Agreement and has had the opportunity to have it reviewed by their
respective attorneys and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply in the
interpretation of this Agreement.   10.   Withholding. All payments made to the
Employee shall be made net of any applicable withholding for income taxes and
the Employee’s share of FICA, FUTA or other taxes. The Company shall withhold
such amounts from such payments to the extent required by applicable law and
remit such amounts to the applicable governmental authorities in accordance with
applicable law.   11.   Litigation; Venue. Any action at law or in equity under
this Agreement shall be brought in the courts of Broward County, Florida, and in
no other court (whether or not jurisdiction can be established in another
court). Each party hereto waives the right to argue that venue is not
appropriate in the courts of Broward County, Florida.   12.   Expenses. Company
shall reimburse the Employee for all costs and expenses, including legal fees,
that the Employee incurs in connection with the enforcement of his rights under
this Agreement.   13.   Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.   14.   Term of
Agreement. The term (“Term”) of this Agreement shall commence on the Effective
Date of this Agreement and shall automatically expire (unless otherwise extended
by the mutual agreement of the parties hereto) on the date that is two years
after the Effective Date of this Agreement.

[Signatures on Next Page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employee Severance
Agreement effective on the day and in the year first above written.

              ROADHOUSE GRILL, INC.
 
       
 
  BY:   /s/ Ayman A. Sabi
 
            Ayman Sabi     President and CEO
 
            EMPLOYEE
 
            /s/ David Foulke           David Foulke

6